Per Curiam.

Respondent is charged with neglect in the prosecution of two court matters, the failure to perform his professional obligation in two other matters, and failure to co-operate with petitioner’s Grievance Committee. The Referee’s report sustaining the charges is confirmed.
Respondent, a single practitioner, appears to have attempted to pursue extra-curricular activities which have excessively involved him to the detriment of his professional career. In addition, he has assumed the conduct of involved and varied litigated matters with little, if any, prior experience.
Respondent was admitted to the Bar in the First Department in 1950. He is 47 years old, married, and has three children, ranging in age from 9 to 15 years. He served in the Air Corps of the United States Army from 1942 to 1945, was an officer and navigator with the 367th Squadron of the First Division of the Eighth Air Force in the European theatre, participated and flew in 35 combat missions, was honorably discharged in August, 1945, and was a member of the Reserve until 1949.
Respondent’s misconduct cannot be condoned.
In view of respondent’s prior unblemished record, respondent should be suspended for two years.
Eager, J. R, Steuer, Tilzer, Rabin and McNally, JJ., concur.
Respondent suspended for a period of two years effective March 29, 1968.